Citation Nr: 0702929	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas





THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for low back sprain.  







ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 2000 to December 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The veteran also initiated an appeal on the rating for a 
service-connected psychiatric disorder, but in his 
substantive appeal he indicated that he was perfecting his 
appeal only as to the low back issue.  In October 2006, the 
veteran withdrew his request for a Board hearing.  


FINDING OF FACT

Low back sprain is manifested by pain and limitation of 
flexion to 60 degrees and ankylosis is not shown.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 20 
percent for low back sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.71a, 
Diagnostic Code 5237 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for low 
back sprain.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating for low 
back sprain.  Dingess at 19 Vet. App. 473.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing but he withdrew 
his request in October 2006.  The RO has obtained the service 
medical records.  The veteran has not identified any VA or 
private reports for the RO to obtain on his behalf.  The 
veteran indicated in a statement received in April 2006 that 
he had no other information or evidence to give VA to 
substantiate his claim.  In October 2006, the RO searched for 
VA records, but there were none in the VA system.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in October 2004, 
specifically to evaluate the nature and severity of the low 
back condition.  The VA examination was conducted prior to 
the veteran's military discharge in December 2004.  In any 
event, there is no evidence in the record dated subsequent to 
the VA examination that shows a material change in the 
disability to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The service-connected low back sprain is rated 20 percent 
disabling ever since service connection was established in 
December 2004, and it is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5237, for lumbosacral strain.  

Under 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, the criteria for the next higher 
rating, 40 percent, forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.

Analysis 

On VA examination in October 2004, range of motion of the 
lumbar spine was somewhat limited, but not to the degree 
required for a higher rating under DC 5237.  Clinical 
findings showed that his flexion was limited to 70 degrees 
with pain beginning at 60 degrees.  Extension was to 15 
degrees and lateral flexion to 20 degrees on the left and 
right, which were limited by pain.  The diagnosis was chronic 
low back sprain of moderate degree.  

As forward flexion is limited to not less than 60 degrees and 
in the absence of ankylosis of the lumbar spine, the criteria 
for the next higher rating have not been met.  

The rating criteria for the current 20 percent rating 
encompasses and incorporates functional loss due to pain and 
painful motion under 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

As criteria for a higher rating under DC 5237 have not been 
demonstrated, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in December 
2004, the clinical findings have shown that the veteran meets 
the criteria for a 20 percent rating, but not the criteria 
for the next higher rating. 


ORDER

An initial disability rating higher than 20 percent for low 
back sprain is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


